Citation Nr: 0431594	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  98-19 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an increased rating for thoraco-lumbar strain, 
currently evaluated as 40 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from July 1993 to November 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran's claim was remanded for 
additional development in June 2003.  It is again before the 
Board for appellate review.


FINDING OF FACT

The veteran's service-connected thoraco-lumbar strain is 
manifested by pain, limitation of motion, and mild, chronic 
right L5 and S1 radiculopathy.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
thoraco-lumbar strain have not been met.  38 U.S.C.A. 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4,45, 4.71a, 
Diagnostic Codes 5285, 5286, 5292, 5293, 5295 (2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237, 5243 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran submitted his original claim for disability 
compensation benefits in November 1994.  He was afforded a VA 
orthopedic examination in February 1995.  He complained of 
constant low back pain and said that he had a hard time 
getting comfortable.  The examiner reported that there was 
paravertebral muscle spasm and tenderness at the T12-L1 and 
L2 levels.  The veteran had forward flexion to 95 degrees, 
backward extension to 35 degrees, left and right lateral 
motion to 40 degrees, and left and right rotation to 35 
degrees.  There was no pain on motion.  The straight leg-
raising (SLR) test was negative.  The impression was thoraco-
lumbar strain.  X-rays of the dorsal spine were interpreted 
to show minimal arthritis in the lower dorsal spine with 
kyphoscoliosis.  X-rays of the lumbosacral spine were 
interpreted to show minimal arthritic changes involving L1 
with left scoliosis.

The veteran was granted service connection for thoraco-lumbar 
strain in April 1995.  He was assigned a 20 percent 
disability rating.

The veteran was afforded an orthopedic examination in March 
1997.  He complained of persistent problems of backache, 
soreness, and pain in the middle and lower back.  He also 
said that he sometimes had a little bit of pain that would 
radiate into his leg but that this would come and go.  The 
examiner reported that the veteran could ambulate without 
assistance.  There is no evidence of any increased kyphosis 
or scoliosis.  There was dorsal lumbar tenderness and 
soreness, and some pain with motion.  The veteran had forward 
flexion to 85 degrees, backward extension to 25 degrees, and 
could bend and rotate to 25 degrees.  Straight leg raising 
was negative.  There were no neurologic abnormalities noted 
on examination.  The diagnosis was dorsal and lumbosacral 
strain.

X-rays of the dorsal and lumbosacral spine, done in 
conjunction with the examination, were interpreted to show 
results that were similar to the x-rays done in 1995.

The veteran submitted his current claim for an increased 
rating in June 1998.  He said that he had been receiving 
treatment from the VA over the last month and that those 
records would show that his condition had worsened.

VA treatment records for the period from January 1998 to July 
1998 were associated with the claims file.  The records 
pertained to treatment provided to the veteran for conditions 
unrelated to the issue on appeal.

The veteran's claim for an increased rating was denied in 
August 1998.  His notice of disagreement (NOD) was received 
in September 1998.  The veteran stated that his back was 
worse than the 20 percent rating contemplated and that he had 
lost his job due to problems with his back.  The veteran 
submitted a note, dated in August 1998 that showed he was 
prescribed backrest, Flexeril, and Motrin.  He also submitted 
a VA Form 5-3831b, Report Of Employees Emergency Treatment, 
dated August 8, 1998.  The form indicated that the veteran 
was to go home on that date and return to work on the next 
Monday.

The veteran was scheduled for a VA examination in February 
1999.  He failed to report for the examination.

Additional VA treatment records for the period from September 
1998 to March 1999 were associated with the claims file.  A 
neurology clinic entry, dated in September 1998, noted that 
the veteran complained of low back pain radiating into both 
lower extremities for the last six months.  There was no 
specific finding to demonstrate a neurological deficit at 
that time and muscle strain was suspected.  The veteran was 
to have physical therapy and an electromyography (EMG) 
examination.  The remainder of the records pertained to 
treatment for problems with veteran's right foot.  

The Board remanded the veteran's claim in September 1999.  
The veteran was to be afforded a VA examination to evaluate 
his complaints of back pain.

The veteran was afforded an orthopedic examination in 
February 2000.  The veteran complained of lower back pain 
with soreness and tenderness.  He said that he would get some 
right-sided back pain with muscle soreness and tenderness 
across the back that would radiate to his right hip and 
occasionally into his leg.  He said it was gradually 
worsening, and that he had pain, stiffness, weakness, and 
fatigability.  His current medication was Flexeril.  The 
examiner reported that the veteran ambulated with a cane.  
Physical examination of the back did not show any obvious 
deformity.  The examiner reported that there was tenderness 
and soreness to paraspinous muscles around the thoracic 
spine, especially on the right side of the lower back.  There 
was also sacroiliac tenderness on the right side.  The 
examiner said that the veteran could forward flex to 40 
degrees and was limited by pain.  Backward extension was to 
neutral.  The veteran could bend and rotate to 20 degrees but 
was limited by pain.  Straight leg raising, done in a seated 
position, was negative.  X-rays of the thoracic spine were 
interpreted as normal.  X-rays of the lumbosacral spine were 
interpreted to show minimal degenerative changes of the L1 
vertebrae.  The diagnosis was chronic thoraco-lumbar strain 
and arthritis.  

The veteran was afforded a VA neurological examination in 
February 2000.  The examiner gave a detailed history of the 
veterans back injury in service and his complaints to the 
present.  The examiner noted that he had reviewed the 
veteran's x-rays from 1995, 1997, and 2000.  He noted that 
the findings were not consistent.  The examiner stated that 
the veteran reported constant pain that was between his 
shoulder blades and in his low back and that it would radiate 
from his buttocks to his legs.  The examiner said that there 
was a slight exaggeration of the lumbar lordosis in 
association with an abdominal protuberance.  He said that the 
paraspinal muscle tone was asymmetric with increased tone on 
the right thoracic paravertebral muscles compared to the 
left.  This produced a slight prominence of the right 
thoracic paraspinal muscles so that when the veteran would 
bend forward 15 degrees there was a suggestion of a right 
convex thoracic scoliosis.  The examiner added that he did 
not detect any axial deviation.  He said it was possible that 
there was a slight rotary scoliosis without any deviation in 
the line of the spinal canal.

The examiner reported that the veteran would bend forward 
only to 20 degrees before he said it was uncomfortable.  The 
veteran would twist to 15 degrees to either side but would 
not allow bending to the right side.  He did have lateral 
motion to 15 degrees to the left.  The examiner stated that, 
when the veteran put his shoes on, he bent forward at least 
40 degrees without any apparent discomfort.  The examiner 
said that there was negative straight leg raise test.  On 
supine straight leg testing the veteran was positive at 10 
degrees on the right and 20 degrees on the left, with pain 
radiating down each leg to the ankle.  The examiner remarked 
that this finding was entirely inconsistent with the negative 
sitting straight leg-raising test.  The examiner stated that 
assessment of motor function, and motor strength in the upper 
extremities was normal.  It was also normal in the lower 
extremities, with hip flexion and knee flexion and extension.  
Ankle dorsiflexion and plantar flexion were limited because 
the veteran said that these maneuvers were uncomfortable for 
him.  

On sensory examination, the examiner reported that, although 
the veteran felt that vibration was more intense at the knee 
compared to the ankle, the vibratory threshold was normal at 
the knee, ankle, and halluces of both lower extremities.  He 
also said that joint position sensation was normal on both 
lower extremities even though the veteran said he had 
difficulty feeling his toes move.  Reflexes were 2 + in the 
upper extremities and the toes were bilaterally downgoing.  
He said the veteran's gait was unremarkable.

The examiner said that the veteran's case was difficult for 
him to assess because there were complicating features of the 
veteran's anger, which was documented in reports in his 
claims file from his medical record and reports that he filed 
with respect to prior employment and with respect to his 
compensation status.  He also said that he found the 
radiology reports to be strikingly inconsistent.  He said 
that he did not understand how the 1995 and 1997 x-rays could 
show degenerative joint disease and kyphoscoliosis to the 
thoracic spine and degenerative joint disease with scoliosis 
of the lumbar spine and that the reports for 2000 were of a 
normal thoracic spine and minimal degenerative joint disease 
at one level of the lumbosacral spine.  He said he did not 
find evidence of scoliosis in terms of deviation of the axis 
of the spine on examination.  He said that his overall 
impression was that the veteran did not have scoliosis.  The 
examiner also said that the mobility of the veteran's spine 
was inconsistent on examination.  He noted that the veteran's 
mobility on direct testing was less than when the veteran was 
not tested.  He gave the example of the veteran's mobility 
when taking his shoes off and putting them on again.  He said 
that the greatest inconsistency was in the discrepancy 
between the sitting straight leg raise and the supine 
straight leg raise examination.  The examiner concluded by 
saying his overall clinical impression was that the veteran 
did not have any motor or sensory deficits, and that his 
straight leg raise testing was most likely negative.

Associated with the claims file was a magnetic resonance 
imaging (MRI) of the lumbar spine dated in April 2000.  The 
MRI was interpreted to show minimal facet hypertrophy and 
disc bulging at L4-L5, and L5-S1 with no disc herniation.

Additional VA treatment records for the period from March 
1998 to August 2001 were associated with the claims file in 
August 2001.  The records show that the veteran underwent a 
period of physical therapy in February 2001.  The veteran's 
problems were primarily related to his left hip, right 
shoulder and both knees.  In May 2001, he complained of low 
back pain across his lower back that would radiate into both 
legs.  He was noted to not have any sensory deficits.  The 
veteran was said to drive a delivery truck for a bakery but 
did not do any heavy lifting.  A medical assessment, for May 
2001, reported that the veteran had significant tenderness in 
the bilateral spinal muscles that was more prominent on the 
left.  There was no tenderness to direct palpation over the 
spinal processes.  The veteran was noted to not be 
cooperative with strength testing but that testing revealed 
no deficits.  Deep tendon reflexes were noted as 2 + and 
equal bilaterally.  The impression was low back pain.  The 
veteran was prescribed Flexeril as well as Tylenol in 
addition to his current prescription for Naprosyn.  The 
veteran was to undergo a second period of physical therapy in 
June 2001; however, he failed to report for scheduled 
appointments and was discharged from the clinic.

The veteran's disability rating was increased to 40 percent 
in June 2002.  The RO determined that the results of the 
February 2000 orthopedic examination demonstrated increased 
symptomatology that was consistent with the criteria for 40 
percent rating for back strain.  The 40 percent rating was 
made effective from the date of claim in June 1998.

The Board remanded the veteran's claim in June 2003.  The 
primary purposes of the remand was to afford the veteran the 
notice and assistance required under the Veterans Claims 
Assistance Act of 2000 (VCAA); and, to afford the veteran a 
VA examination that would provide findings consistent with 
the change in regulations used to evaluate disabilities of 
the spine.

The RO wrote to the veteran in January 2004.  The letter 
provided the notice and information on what the veteran 
needed to do to substantiate his claim for an increased 
rating.

The veteran was afforded a VA orthopedic examination in May 
2004.  The examiner had previously evaluated the veteran in 
March 1997 and in February 2000.  He noted that the veteran 
complained of persistent ache, pain, and tenderness over the 
middle and lower back that had gradually worsened.  The 
veteran also complained of some right leg pain and some 
paresthesia associated with this.  The veteran had reported 
having flare-ups approximately two to three times a month.  
At those times he would use a cane to help him get around.  
The veteran was able to perform normal daily activities.  He 
said that repetitive use and weather changes caused 
increasing aching pain, soreness, tenderness, tiredness, and 
fatigability.  The examiner reported that the veteran was 
able to walk without any aids or assistance.  He reported 
that there was some tenderness over the dorsolumbar spine.  
There was no increased kyphosis or scoliosis.  The veteran 
could forward flex to 70 degrees, extend to 20 degrees, and 
bend and rotate to 20 degrees.  The examiner said the motion 
was limited by pain throughout the range of motion.  The 
examiner also reported that there was pain and tenderness to 
palpation but no muscle spasms or fixed deformity.  The 
diagnosis was thoracic and lumbosacral strain.

The veteran was afforded a VA neurological examination in May 
2004.  The examiner began his report with a review of an MRI 
of the lumbar spine that was done in February 2004.  The 
results of the MRI were reported to show that the lumbar 
spine was unremarkable and that there was mild bulging of the 
L5-S1 intervertebral disc.  The examiner reported that the 
veteran said that he had pain in the upper and lower back and 
that the pain would radiate down mostly on the right side 
down to the knee and to the back of his heel.  The veteran 
described it as a sharp, stabbing pain that constantly hurt.  
He said that sitting for an hour or standing also made the 
pain worse.  The veteran stated that his pain was a 9 on a 
scale of 1 to 10.

The examiner stated that there were no gross deformities of 
the spinal column.  He said that the veteran ambulated slowly 
but did not have an antalgic gait.  The veteran reported 
intense pain in the lower back when it was pressed in the 
paraspinal muscle areas bilaterally from approximately the L5 
level and below.  The veteran said that he had difficulty 
with forward flexion and he could only bend over to 20 
degrees; however, the examiner reported the veteran was asked 
to sit up quickly from the supine position and he performed 
this motion that required at least 90 degrees of rapid 
movement, without much complaint.  The veteran had backward 
extension to about 10 degrees before having pain.  He was 
able to lateral bend to 10 degrees to both sides before 
reporting pain.  The examiner said that the veteran was able 
to put on shoes and socks, which required much more flexion 
at the hips as well as some side bending, than he was able to 
perform when confronted with orders.  The examiner noted that 
straight leg raise testing was up to 20 degrees in the supine 
position on the right before the veteran experienced pain.  
The straight leg test was to 80 degrees on the left without 
much discomfort.  In the seated position the veteran had 
motion to 10 degrees on the right and up to 35 degrees on the 
left.  The veteran's deep tendon reflexes were described as 
+2/4 bilaterally in the knees and ankles.

In regard to the sensory examination the examiner said that 
there was decreased and gradient specific changes in an L4/L5 
distribution on the right side.  It was normal on the left 
side.  The veteran also complained of reduced sensation on 
the plantar surface of the right foot compared to the left.  
The examiner said that the loss of sensation was judged to be 
roughly 40 to 50 percent in the area of the great toe on the 
right compared to virtually no reported loss on the left.  
The examiner stated that the veteran had both real and 
embellished components to his examination.  The examiner said 
that it was at least as likely as not that the veteran had 
signs and symptoms of an L5 radiculopathy on the right.  The 
examiner added that the veteran had ranges of motion of the 
spine which differed dramatically depending on whether he was 
performing maneuvers on a confrontational basis or not.  An 
EMG was ordered.

X-rays of the dorsal spine were interpreted to show no 
significant bone pathology.  X-rays of the lumbosacral spine 
or also interpreted to show no significant bone pathology.

The veteran underwent EMG/Nerve Conduction Velocity (NCV) 
testing in June 2004.  The results of the examination were 
interpreted to show electrophysiological findings in the 
right lower extremity that were consistent with mild, chronic 
right L5 and S1 radiculopathy.

Additional VA treatment records for the period from December 
1999 to April 2004 were associated with the claims file in 
June 2004.  The records show that the veteran was treated for 
continued complaints of back pain on several occasions.  A 
clinical entry dated October 20, 2003, noted that the veteran 
complained of pain in his right foot and pain radiating down 
his right leg.  There was a positive straight leg-raising 
test on the right.  There was a questionable impression of 
sciatica.  Another entry in January 2004 recorded additional 
complaints of lower back pain that would radiate down both 
legs and down to the right foot.  The examiner noted that the 
veteran had slightly less strength in the right leg as 
compared to the left.  A February 2004 entry noted that the 
veteran was involved in a home exercise program for his back 
and that he was doing home cycle riding two times a week.  
Additional entries reported on the veteran's physical therapy 
progress for complaints relating to his neck, back, and 
knees.

In June 2000 the RO granted service connection for sciatica 
that was associated with residuals of the veteran's service-
connected thoraco-lumbar strain.  The veteran was assigned a 
10 percent disability rating effective from October 20, 2003.  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).

The regulations used to evaluate disabilities of the spine 
were amended twice during the pendency of the veteran's 
appeal.  The first change occurred in August 2002, effective 
as of September 23, 2002.  The change related to evaluating 
disabilities involving intervertebral disc syndrome (IVDS) 
under Diagnostic Code 5293.  The rating criteria pertaining 
to disabilities of the spine were amended again in August 
2003, effective as of September 23, 2003.  68 Fed. Reg. 
51,454.  This change amended all of the diagnostic codes used 
to evaluate disabilities of the spine.  New rating criteria 
were also implemented.

The veteran's case was remanded by the Board for 
consideration of the first change in regulations in June 
2003.  The veteran was notified of the August 2002 and August 
2003 changes by way of a supplemental statement of the case 
(SSOC) issued in June 2004.  The RO also applied the change 
in regulations in adjudicating the veteran's claim.  

In evaluating the veteran's claim, the Board must analyze the 
various versions of rating criteria applicable to the 
veteran's claim.  See VAOPGCPREC 7-2003.  

Increased Evaluation Claim Under Regulations
in Effect Prior to September 23, 2002

In this case the veteran's back disability has been rated as 
40 percent disabling as thoraco-lumbar strain under 
Diagnostic Code 5295.  38 C.F.R. § 4.71a (2002).  A 40 
percent rating is the highest schedular rating available for 
a disability involving lumbar strain.  The criteria provide 
for a 40 percent rating where there is evidence of severe 
symptoms of lumbosacral strain, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

The only other rating criteria in effect prior to any of the 
regulatory changes that provide for a higher rating involve 
residuals of a fracture of a spinal vertebra under Diagnostic 
Code 5285, ankylosis of the complete bony spine under 
Diagnostic Code 5286, ankylosis of the lumbar spine under 
Diagnostic Code 5289, or pronounced IVDS under Diagnostic 
Code 5293.  There is no evidence of a fracture of any spinal 
vertebra, or ankylosis involving the veteran's spine to 
warrant consideration of an increased rating under Diagnostic 
Codes 5285, 5286, or 5289.

In regard to consideration for an increased rating for IVDS 
under Diagnostic Code 5293, the Board notes that a 40 percent 
rating is assigned for severe, recurring attacks with 
intermittent relief.  A 60 percent rating is warranted where 
there is evidence of pronounced IVDS with persistent symptoms 
compatible with sciatic neuropathy (i.e., with characteristic 
pain and demonstrable muscle spasm and an absent ankle jerk 
or other neurological findings appropriate to the site of the 
diseased disc), little intermittent relief.  

The evidence of record shows that the veteran did not exhibit 
objective symptoms of IVDS, compatible with sciatic 
neuropathy, until it was noted in an outpatient treatment 
entry in October 2003.  Prior to that time the evidence 
showed that the veteran experienced back pain, and limitation 
of motion of the thoraco-lumbar spine.  There is no objective 
evidence to show that the veteran experienced symptoms of 
IVDS.  The objective medical evidence of record did not show 
radiculopathy, or any neurological deficits for the veteran 
prior to October 2003.  There was no radiographic evidence of 
a diseased disc, no EMG/NCV evidence to reflect a 
neurological problem and no evidence on the several VA 
examinations to show symptoms compatible with pronounced 
IVDS.

In particular, the February 2000 orthopedic examination 
determined that the straight leg raising test was negative.  
The February 2000 neurology examiner noted the inconsistency 
in the veteran's responses to direct testing.  He also 
concluded that the veteran did not have any motor or sensory 
deficits and that the straight leg test was most likely 
negative.  

An April 2000 MRI report noted that there was disc bulging at 
L4-L5 and L5-S1.  There was no evidence of disc herniation.  

VA examinations in May 2004 document continued complaints of 
back pain but do not reflect findings consistent with 
demonstrable muscle spasm, absent ankle jerk and other 
neurological findings at the site of the disease disc.  
Significantly, there has been no indication that the veteran 
ever experienced IVDS to such a degree that he had little 
intermittent relief.  The May 2004 neurology examiner did 
note that the veteran likely had signs and symptoms of an L5 
radiculopathy.  This was confirmed by way of the EMG/NCV 
testing done in June 2004 which found evidence of mild, 
chronic L5-S1 and S1 radiculopathy.

The VA treatment records from 1998 to April 2004 do not 
reflect any evidence of the veteran experiencing symptoms of 
pronounced IVDS at any time during the pendency of his appeal 
to warrant the assignment of a 60 percent rating under 
Diagnostic Code 5293.

Increased Evaluation Claim Under Regulations
in Effect after September 23, 2002, and Prior to September 
26, 2003

Prior to September 22, 2002, the veteran's service-connected 
back disability was evaluated as a thoraco-lumbar spine 
disability under Diagnostic Code 5295.  As noted above, his 
40 percent disability rating is the highest schedular rating 
available under that diagnostic code.

The criteria as amended in September 2002 direct that IVDS be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 
38 C.F.R. § 4.25 separate evaluations of the chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  These new criteria provide 
for a 40 percent disability rating where there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A 60 percent evaluation is for consideration where there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Explanatory notes for the new criteria explain that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that require bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.  Further, when evaluating 
on the basis of chronic manifestations, orthopedic 
disabilities are to be evaluated using criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id.  

In this case there is no objective evidence that the 
veteran's symptomatology satisfies the criteria for an 
increased rating for neurological symptoms at any time during 
the pendency of his appeal.  The evidence does not show that 
the veteran has any incapacitating episodes as contemplated 
under the regulations, even at the 10 percent level.  The 
veteran has had subjective complaints of back pain that 
radiates into his right leg that were ultimately clinically 
confirmed in October 2003, and later by way of the February 
2004 EMG/NCV testing.  The outpatient treatment records do 
not show any period of incapacity as a result of the 
veteran's neurological symptoms as required by the 
regulations.  The veteran has pain and limitation of motion 
and takes medication to treat his symptomatology.  He has not 
been prescribed bed rest at any time since the effective date 
of these regulations.  Thus, there is no basis for an 
increased rating for the veteran's service-connected back 
disability based on these amended criteria of Diagnostic Code 
5293.  Id. 

The veteran's orthopedic component has been, and continues to 
be rated at the maximum schedular rating of 40 percent for 
criteria in effect prior to September 26, 2003.  

Increased Evaluation Claim Under Regulations
in Effect After September 26, 2003

The amended regulations established new diagnostic codes for 
the various spine disabilities and are codified at 38 C.F.R. 
§ 4.71a (2004).  Other than a disability involving IVDS, the 
different disabilities are evaluated under the same rating 
criteria.  The new diagnostic codes are as follows:

Diagnostic Code 5235, Vertebral fracture 
or dislocation; Diagnostic Code 5236, 
Sacroiliac injury and weakness; 
Diagnostic Code 5237 Lumbosacral or 
cervical strain; Diagnostic Code 5238 
Spinal stenosis; 
Diagnostic Code 5239 Spondylolisthesis or 
segmental instability;  
Diagnostic Code 5240 Ankylosing 
spondylitis; Diagnostic Code 5241 Spinal 
fusion;  
Diagnostic Code 5242 Degenerative 
arthritis of the spine (see also 
diagnostic code 5003); 
Diagnostic Code 5243 Intervertebral disc 
syndrome.

Under the new general rating formula for diseases and 
injuries of the spine, (For diagnostic does 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes): with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  A 40 
percent evaluation will be assigned for unfavorable ankylosis 
of the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation will be assigned where there is evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent evaluation will be assigned for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a (2004).

In addition, several notes outline addition guidance for 
applying the new rating formula. 

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2).  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability. 

Plate V provides a pictorial of the normal range of motion 
for the cervical and thoracolumbar spine.   See 38 C.F.R. 
§ 4.71a, Plate V (2004).

In evaluating the veteran's disability in light of the new 
criteria, the Board finds that there is no basis for an 
increased rating.  In that regard, the Board notes that the 
veteran's orthopedic disability or thoraco-lumbar strain is 
already evaluated as 40 percent disabling.  There is no 
evidence of ankylosis that would allow for consideration of a 
50 percent rating under the newest rating criteria.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2004).

In regard to an evaluation under Diagnostic Code 5243 for 
IVDS, the Board notes, as before, that the medical evidence 
of record does not show that the veteran suffers from 
incapacitating episodes such that an increased rating is in 
order under the amended criteria.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45 
(2004).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  

In this case the veteran has complained of pain in his back 
and with movement at his various VA examinations.  The 
several VA examiners have reported the veteran to have some 
limitation of motion with pain.  He has also been observed at 
his several VA examinations to have a range of motion much 
greater than that exhibited when performing specific range of 
motion tests.  

The veteran's complaint of pain is contemplated in his 
current 40 percent rating for severe thoraco-lumbar strain.  
There is no objective clinical indication that the veteran's 
symptoms result in functional limitation to a degree that 
would support a rating in excess of the current 40 percent 
disability rating under Diagnostic Code 5295 or Diagnostic 
Code 5237, or any other possibly applicable spinal disability 
diagnostic code.  In short, his disorder results in 
disability tantamount to severe strain and/or severe 
limitation of motion of the lumbar spine.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
an increased rating for the veteran's service-connected 
thoraco-lumbar spine disability.  Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2003).  The Board notes that 38 
C.F.R. § 3.102 was amended in August 2001, effective as of 
November 9, 2000.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001).  However, the change to 38 C.F.R. § 3.102 eliminated 
the reference to submitting evidence to establish a well-
grounded claim and did not amend the provision as it pertains 
to the weighing of evidence and applying reasonable doubt.  
Accordingly, the amendment is not for application in this 
case.

In deciding this case, the Board has considered the 
applicability of the VCAA and VA's implementing regulations.

Under the VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete an application for benefits.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(a)(3) 
(2004).  There is no outstanding information or evidence 
needed to complete an application for benefits in this case.  
The veteran has provided sufficient information to identify 
himself, the issue involved and the basis for his claim.

Certain notices are to be provided by the Secretary when in 
receipt of a complete or substantially complete application.  
See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  The Secretary is to advise the claimant of the 
information and evidence that is to be provided by the 
claimant and that which is to be provided by the Secretary.  
38 U.S.C.A. § 5103(a).  In those cases where notice is 
provided to the claimant, a second notice is to be provided 
to advise that, if such information or evidence is not 
received within one year from the date of such notification, 
no benefit may be paid or furnished by reason of the 
claimant's application.  38 U.S.C.A. § 5103(b).  In addition, 
38 C.F.R. § 3.159(b) details the procedures by which VA will 
carry out its duty to assist by way of providing notice.

The veteran is claiming an increased rating for his service-
connected back disability.  Service connection had been 
effect since 1995 at the time the veteran submitted his claim 
for an increased rating.  His current claim originated more 
than three years prior to the enactment of the VCAA.  The RO 
worked to develop the veteran's claim for an increased rating 
of his service-connected back disability in accordance with 
existing statutory and regulatory authority and caselaw prior 
to November 2000.

The veteran's case was remanded in September 1999 to obtain a 
VA examination to assess the veteran's current level of 
disability.  The Board again remanded the veteran's claim in 
June 2003 to allow for the RO to provide the required notice 
and assistance as required by the VCAA and VA's implementing 
regulations.

The RO wrote to the veteran in January 2004.  The RO advised 
the veteran of the enactment of the VCAA and of the need to 
provide additional evidence in support of his claim for an 
increased rating.  He was informed as to what assistance VA 
would provide and what he should submit in support of his 
claim.  He was asked to identify any additional information 
or evidence that could be obtained to support his claim.  
Finally, he was asked to notify the RO if he had nothing 
further to submit.

The veteran did not respond to the RO's letter and there is 
no indication in the claims file that the letter was returned 
as undeliverable.

The veteran was issued a rating decision in June 2004 that 
granted service connection for sciatica as separate 
disability.  The veteran was issued a SSOC in July 2004 that 
reviewed the additional evidence added to the record.  The 
July 2004 SSOC also included a review of the veteran's 
service-connected back disability under the existing 
regulations, the changes made in August 2002 and the changes 
made in August 2003.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to show that an increased rating is 
warranted.  The veteran was kept informed of the evidence 
developed by VA.  In summary, the Board finds that no 
additional notice is required under the provisions of 38 
U.S.C.A. § 5103 as enacted by the VCAA and newly promulgated 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159 (c)-(e) (2004).  This section of the 
VCAA and the regulation set forth several duties for the 
Secretary in those cases where there is outstanding evidence 
to be obtained and reviewed in association with a claim for 
benefits.

In this case VA records were obtained and associated with the 
claims file.  The veteran was afforded several VA medical 
examinations.  The veteran was afforded the opportunity to 
submit additional evidence on his own.  The Board remanded 
his case in September 1999 and June 2003 for additional 
development.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claim.  The Board is not 
aware of any outstanding evidence and the veteran has not 
alleged that there is outstanding evidence.  Therefore, the 
Board finds that VA has complied with the spirit and the 
intent of the duty-to-assist requirements found at 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

Entitlement to an increased rating for thoraco-lumbar strain 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



